Name: Commission Regulation (EEC) No 2131/86 of 7 July 1986 amending Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71, (EEC) No 2468/72, (EEC) No 638/74 and (EEC) No 410/76 as regards their application to Community-produced varieties of tobacco
 Type: Regulation
 Subject Matter: consumption;  plant product;  distributive trades;  marketing;  agri-foodstuffs;  trade policy
 Date Published: nan

 9 . 7 . 86 Official Journal of the European Communities No L 187/9 COMMISSION REGULATION (EEC) No 2131/86 of 7 July. 1986 amending Regulations (EEC) No 1727/70 , (EEC) No 1728/70 , (EEC) No 2603/71 , (EEC) No 2468/72, (EEC) No 638/74 and (EEC) No 410/76 as regards their applica ­ tion to Community-produced varieties of tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (') as last amended by Regulation (EEC) No 1576/86 (2), and in particular the first subparagraph of Article 3 (3), Article 5 (6), Article 6 ( 10) and Article 7 (4) thereof, of contracts for first processing and market prepara ­ tion of tobacco held by intervention agencies (9), as last amended by Regulation (EEC) No 3213/83 (10);  Commission Regulation (EEC) No 2468/72 of 24 November 1972 determining collection , processing and storage centres for intervention on the market in raw tobacco ("), as last amended by Regulation (EEC) No 3330/84 (12);  Commission Regulation (EEC) No 638/74 of 20 March 1974 fixing the maximum tolerance for quan ­ tity losses resulting from the storage of raw tobacco by intervention agencies (13), as amended by Regulation (EEC) No 2728/81 ( l4) ;  Commission Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobac ­ co (15), as last amended by Regulation (EEC) No 2442/85 0 6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing of the European Agricultural Guidance and Guarantee Fund, Guarantee Section , of certain intervention measures, , particularly those involving the buying in, storage anf sale of agricul ­ tural products by intervention agencies (3), as last amended by Regulation (EEC) No 2632/85 (4), and in particular Article 3 ( 1 ) thereof, Whereas Council Regulation (EEC) No 1577/86 of 23 May 1986 fixing for the 1986 harvest the norm and inter ­ vention prices and the premiums granted to purchasers of leaf tobacco, the derived intervention prices for baled tobacco and the reference qualities Q, introduced the list of tobacco varieties grown in Spain and Portugal and the definition of their reference qualities ; whereas, accor ­ dingly, changes should be made to the Regulations refer ­ ring to the different varieties and reference qualities of tobacco, namely :  Commission Regulation (EEC) No 1727/70 of 25 August 1970 on intervention procedure for raw tobacco (6) as last amended by Regulation (EEC) No 2165/83 0 ;  Commission Regulation (EEC) No 1728/70 of 25 August 1970 fixing the scales of price increases and reductions for raw tobacco (8), as last amended by Regulation (EEC) No 2165/83 ;  Commission Regulation (EEC) No 2603/71 of 6 December 1971 on detailed rules for the conclusion Article 1 Regulation (EEC) No 1727/70 is hereby amended as follows : 1 . Annex I is amended in accordance with Annex I to this Regulation . 2 . Annex II is amended in accordance with Annex II to this Regulation . 3 . Annex IV is amended in accordance with Annex III to this Regulation . 4 . Annex V is amended in accordance with Annex IV to this Regulation . (') OJ No L 269, 8 . 12. 1971 , p. 11 . ( 10) OJ No L 318 , 16 . 11 . 1983, p. 6 . (") OJ No L 267, 28 . 11 . 1972, p. 1 . ') OJ No L 94, 28 . 4. 1970, p. 1 . 2) OJ No L 139 , 24 . 5 . 1986, p. 1 . 3) OJ No L 327, 14. 11 . 1981 , p. 1 . &lt;) OJ No L 251 , 20 . 9 . 1985, p. 1 . 5) OJ No L 139, 24 . 5 . 1986, p. 3 . j OJ No L 191 , 27 . 8 . 1970, p. 5 . ^ OJ No L 206, 30 . 7 . 1983, p. 65 . 8 OJ No L 191 , 27. 8 . 1970, p. 18 . ( 12) OJ No L 311 , 29 . 11 . 1984, p . 12. H OJ No L 77, 22 . 3 . 1974, p. 30 . ( ,4) OJ No L 272, 26 . 9 . 1981 , , p. 1 . H OJ No L 50, 26 . 2. 1976, p. 11 . H OJ No L 232, 30 . 8 . 1985, p. 12 . No L 187/ 10 Official Journal of the European Communities 9 . 7 . 86 Article 2 Regulation (EEC) No 1728/70 is hereby amended as follows : 1 . Annex I is amended in accordance with Annex V to this Regulation . 2 . Annex II is amended in accordance with Annex VI to this Regulation . Article 3 The Annex to Regulation (EEC) No 2603/71 is amended in accordance with Annex VII to this Regulation . Article 4 The Annex to Regulation (EEC) No 2468/72 is amended in accordance with Annex VIII to this Regulation . Article 5 The Annex to Regulation (EEC) No 638/74 is replaced by Annex IX to this Regulation . Article 6 The Annex to Regulation (EEC) No 410/76 is amended in accordance with Annex X to this Regulation . Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply for the first time in respect of tobacco from the 1986 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1986 . For the Commission Frans ANDRIESSEN Vice-President 9 . 7. 86 Official Journal of the European Communities No L 187/11 ANNEX I The following headings are added to Annex I to Regulation (EEC) No 1727/70. LEAF TOBACCO 27. SANTAFE Class 1 : leaf ripe, sound, well cured, with stems (midribs) completely dried, brown in colour, with some damage ('). Class 2 : leaf possibly showing slight defects as regards ripeness, curing, damage and the other charac ­ teristics given for Class 1 . Class 3 : leaf showing marked defects as regards ripeness, curing, damage and the other characteristics given for Class 1 . 28 . FERMENTED BURLEY Class 1 : leaf ripe, sound, well cured, with stems (midribs) completely dried, good combustibility, nut ­ brown to cinnamon-coloured, with some damage ('). Class 2 : leaf possibly showing slight defects as regards ripeness, curing, damage and the other charac ­ teristics given for Class 1 . Class 3 : leaf showing marked defects as regards ripeness, curing, damage and the other characteristics given for Class 1 . 29 . HAVANNA ESP Class 1 : leaf ripe, sound, fine texture, with stems (midribs) and veins not very prominent, well cured, with stems (midribs) completely dried, brown, light brown or greenish in colour, with some damage ('). Class 2 : leaf possibly showing slight defects as regards ripeness, curing, damage and the other charac ­ teristics given for Class 1 . Class 3 : leaf showing marked defects as regards ripeness, curing, damage and the other characteristics given for Class 1 . 30 . ROUND SCAFATI Class 1 : leaf of reasonable size, well ripened, of uniform colour, sound, undamaged, fine texture, strong and elastic, with fine stems (midribs) and veins, in good condition, of good combustibility, typical flavour and aroma, suitable for wrapping cigars. About 25 % broken leaf acceptable ('). Class 2 : leaf of reasonable size , well ripened, of sufficiently uniform colour, sound, fine open-grained texture, with fine stems (midribs) and veins, in good condition, of good combustibility, typical flavour and aroma, suitable for wrapping cigars . About 30 % broken leaf acceptable . Class 3 : leaf ripe , sound, fine texture with stems (midribs) and veins not too prominent, well cured, with stems (midribs) completely dried, brown, light brown or greenish in colour, with some damage, not suitable for wrapping cigars but suitable for use as filler. Class 4 : leaf showing slight defects as regards ripeness, curing, damage and the other characteristics given for Class 2, not suitable for wrapping cigars but suitable for use as filler. 31 . VIRGINIA ESP Class 1 : leaf sufficiently ripe , well cured, open texture , with stems (midribs) and veins not very promi ­ nent, sound, lemon yellow or orange in colour ('). Class 2 : leaf of variable firmness , texture ranging from very thin to coarse, sufficiently ripe , with some curing and colour defects, slightly mottled, bronze or green, with some defects as regards the other characteristics given for Class 1 and with some damage . Class 3 : leaf of variable firmness, close texture , with marked curing defects , very mottled, greyish and brown in colour, possibly with considerable damage and other serious defects as regards the characteristics given for Class 1 , but of the minimum quality required for intervention . (') Reference quality. No L 187/ 12 Official Journal of the European Communities 9 . 7. 86 32. BURLEY ESP Class 1 : leaf sufficiently ripe, well cured, open texture , with stems (midribs) and veins not very promi ­ nent, sound, of various shades of cinnamon colour ('). Class 2 : leaf of variable firmness, sound, with slight defects as regards curing, damage, colour unifor ­ mity and the other characteristics given for Class 1 . Class 3 : leaf coarse , close texture, with considerable defects as regards curing, damage, colour and the other characteristics given for Class 1 , but of the minimum quality required for intervention . 33 . VIRGINIA PORT Class 1 : leaf ripe, of open and elastic texture, oily, lemon yellow to orange in colour, shiny, length exceeding 40 cm, leaves from the first and last positions on the stalk not included ('). Class 2 : leaf of varying firmness but sufficiently ripe , lemon yellow to orange in colour, not shiny and possibly showing traces of green , grey or brown with some damage. Class 3 : leaf not completely ripe or else over-ripe, close texture with some curing and colour defects and some damage, but of the minimum quality required for intervention . 34. BURLEY PORT Class 1 : leaf ripe , open and elastic texture, shiny brown in colour, length exceeding 40 cm, leaves from the first and last positions on the stalk not included ('). Class 2 : leaf of varying firmness but sufficiently ripe, possibly with slight curing defects and some damage. Class 3 : leaf coarse, with curing defects and damage, but of the minimum quality required for interven ­ tion . (') Reference quality. 9 . 7 . 86 Official Journal of the European Communities No L 187/ 13 ANNEX II The following headings are added to Annex II to Regulation (EEC) No 1727/70 . 'BALED TOBACCO 27. SANTAFE Class 1 : leaf ripe , sound, well fermented, brown or dark brown in colour, with some damage ('). Class 2 : leaf showing slight defects as regards ripeness , fermentation, damage and the other characteris ­ tics given for Class 1 . Class 3 : leaf showing considerable defects as regards ripeness , fermentation, damage and the other characteristics given for Class 1 . 28 . FERMENTED BURLEY Class 1 : leaf ripe, sound, well fermented, brown in colour, with some damage ('). Class 2 : leaf showing slight defects as regards ripeness , fermentation , damage and the other charac ­ teristics given for Class 1 . Class 3 : leaf showing considerable defects as regards ripeness, fermentation, damage and the other characteristics given for Class 1 . 29 . HAVANNA ESP Class 1 : leaf ripe, sound, fine texture, with stems (midribs) and veins not very prominent, well fermented, brown, light brown or greenish in colour, with some damage ('). Class 2 : leaf showing slight defects as regard ripeness, fermentation, damage and the other characteris ­ tics given for Class 1 . Class 3 : leaf showing marked defects as regard ripeness, fermentation, damage and the other charac ­ teristics given for Class 1 . 30 . ROUND SCAFATI Class 1 : leaf of reasonable size, well ripened, of uniform colour, sound, with little damage, fine texture, strong and elastic , with fine stems (midribs) and veins , in good condition, of good combustibi ­ lity, typical flavour and aroma, well fermented, suitable for wrapping cigars . About 25 % broken leaf acceptable ('). Class 2 : leaf of reasonable size , well ripened, of sufficiently uniform colour, sound, fine open-grained texture , with fine stems (midribs) and veins, in good condition , of good combustibility, typical flavour and aroma, well fermented, suitable for wrapping cigars . About 30 % broken leaf acceptable . Class 3 : leaf ripe , sound fine texture , with stems (midribs) and veins not too prominent, well fermented, brown, light brown or greenish in colour, with some damage, not suitable for wrapping cigars but suitable for use as filler. Class 4 : leaf showing slight defects as regards ripeness, fermentation, damage and the other charac ­ teristics given for Class 2, not suitable for wrapping cigars but suitable for use as filler. 31 . VIRGINIA ESP Class 1 : leaf sufficiently ripe, open texture, with stems (midribs) and veins not very prominent, sound, of various shades of yellow from lemon to orange ('). Class 2 : leaf sufficiently ripe , of variable firmness , texture varying from very thin to coarse , with slight colour defects, slightly mottled, bronze or greenish, with some damage. Class 3 : leaf of variable firmness , close texture with marked defects, very mottled, greyish and brown colour, possibly with considerable damage. (') Reference quality. No L 187/ 14 Official Journal of the European Communities 9 . 7. 86 32. BURLEY ESP Class 1 : leaf sufficiently ripe, open texture, with stems (midribs) and veins not very prominent, sound, of various shades of cinnamon colour ('). Class 2 : leaf of variable firmness, with slight defects as regards damage, colour uniformity and the other characteristics given for Class 1 . Class 3 : leaf coarse, close texture, with marked defects as regards damage, colour and the other charac ­ teristics given for Class 1 but suitable for storage . 33 . VIRGINIA PORT Class 1 : leaf ripe, open and elastic texture, oily, in good condition, lemon yellow to orange in colour, shiny, length exceeding 40 cm, leaves from the first and last positions on the stalk not included ('). Class 2 : leaf of varying firmness but sufficiently ripe , lemon yellow to orange in colour, not shiny, possibly showing slight green, grey or brown colouring and some damage . Class 3 : leaf not completely ripe or else over-ripe, close texture , with curing and colour defects and some damage, but or the minimum quality required for intervention . 34. BURLEY PORT Class 1 : leaf ripe, open and elastic texture, shiny brown in colour, in good condition, length exceeding 40 cm, leaves from the first and last positions on the stalk not included ('). Class 2 : leaf of varying firmness, but sufficiently ripe, possibly with slight curing defects and damage. Class 3 : leaf coarse with some curing defects and damage but of the minimum quality required for intervention . (') Reference quality. 9 . 7 . 86 Official Journal of the European Communities No L 187/ 15 ANNEX III The following headings are added to Annex IV to Regulation (EEC) No 1727/70 : Serial Number Variety Moisture Leaf tobacco Baled tobacco '27 Santafe 18% 14 % 28 Fermented Burley 18 % 14 % 29 Havanna ESP 18 % 14 % 30 Round Scafati 18 % 14 % 31 Virginia ESP 16 % 14 % 32 Burley ESP 18 % 14 % 33 Virginia PORT 17% 12,5 % 34 Burley PORT 20 % 13 % ' ANNEX IV The following headings are added to Annex V to Regulation (EEC) No 1727/70 : Serial Number Variety Conversion rate '27 Santafe 1,220 28 Fermented Burley 1,220 29 Havanna ESP 1,240 30 Round Scafati 1,240 31 Virginia ESP 1,150 32 Burley ESP 1,180 33 Virginia PORT 1,125 34 Burley PORT 1,180' ANNEX V The following headings are added to Annex I to Regulation (EEC) No 1728/70 : Serial Number Varieties Classes, qualities or categories and index numbers in relation to reference quality Class 1 Class 2 Class 3 Class 4 '27 Santafe 100 (') 61 44 28 Fermented Burley 100 (') 65 44 29 Havanna ESP 100 o 67 45 30 Round Scafati 100 (') 77 34 23 31 Virginia ESP 100 (') 65 44 32 Burley ESP 100 (') 65 44 33 Virginia PORT 100 (') 70 50 34 Burley PORT 100 (') 70 50 (') Reference quality. No L 187/ 16 Official Journal of the European Communities 9 . 7 . 86 ANNEX VI The following headings are added to Annex II to Regulation (EEC) No 1728/70 : Serial Number Variety Classes, qualities or categories and index numbers in relation to reference quality Class 1 Class 2 Class 3 Class 4 '27 Santafe 100 (') 61 44 28 Fermented Burley ioo (') 65 44 29 Havanna ESP 100 (&lt;) 67 45 30 Round Scafati 100 (') 77 34 23 31 Virginia ESP ioo (') 65 44 32 Burley ESP 100 (  ) 65 44 33 Virginia PORT ioo o 70 50 34 Burley PORT 100 (  ) 70 50 (') Reference quality. ANNEX VII The following is added to the Annex to Regulation (EEC) No 2603/71 : Serial Number Varieties Amount in ECU/kgof leaf tobacco '27 Santafe 0,545 28 Fermented Burley 0,545 29 Havanna ESP 0,545 30 Round Scafati 4,000 31 Virginia ESP 0,796 32 Burley ESP 0,741 33 Virginia PORT 0,796 34 Burley PORT 0,741 ' 9 . 7 . 86 Official Journal of the European Communities No L 187/ 17 ANNEX VIII The following centres are added to the Annex to Regulation (EEC) No 2468/72 : 'SPAIN (a) Collection centres : Plasencia (Caceres) Coria (Caceres) Jaraiz (Caceres) Talayuela (CÃ ¡ceres) Navalmoral (CÃ ¡ceres) Jarandilla (CÃ ¡ceres) Candeleda (Avila) Talavera (Toledo) Don Benito (Badajoz) Merida (Badajoz) La Rinconada (Sevilla) Granada Albal (Valencia) RotglÃ ¡ (Valencia) Pamplona (Navarra) Carracedelo (LeÃ ³n) Salcedo (Pontevedra) GijÃ ³n (Asturias) La Riconada (Sevilla) Granada Albal (Valencia) Pamplona (Navarra) MÃ ©rida (Badajoz) RotglÃ ¡ (Valencia) Carrecedelo (LÃ ©on) Salcedo (Pontevedra) GijÃ ³n (Asturias) (b) Processing and storage centres : Plasencia (Caceres) Coria (Caceres) Jaraiz (Caceres) Talayuela (CÃ ¡ceres) Navalmoral (CÃ ¡ceres) Jarandilla (CÃ ¡ceres) Candeleda (Avila) Talavera (Toledo) Don Benito (Badajoz) PORTUGAL (a) Collection centre : Anadia Ã guas Belinhas Monte de Barca Lavre TentÃ ºgal Guia Pombal Batalha Miranda do Corvo Campo Maior Bemposta Grandola Rio FrioAlvaiazere FundÃ £o Mirandela Braga Coruche Idanha Ponte de Sor Avis Mora Monte CouÃ §o Coruche Sao Miguel (Azores) Sao Miguel (Azores) Terceira (Azores) Terceira (Azores).'(b) Processing and storage centre : No L 187/ 18 Official Journal of the European Communities 9 . 7 . 86 ANNEX IX 'ANNEX TOLERANCE LIMITS AS A PERCENTAGE OF NET WEIGHT 1 . Tobacco purchased as leaf tobacco by the intervention agency Varieties During the year of purchase Dark, air-cured ( 1 , 4, 5, 6, 11 , 12, 27, 28 , 29) 8 % Fire-cured ( 10) 8 % Special tobacco ( 16, 30) 8 % Light, air-cured (2, 8 , 9 , 25, 32, 34) 5% Flue-cured (3 , 7, 26, 31 , 33) 5% Sun-cured ( 13 , 14, 15, 17, 18 , 19 , 20 , 21 , 22, 23 , 24) 8 % 2. Tobacco purchased as baled tobacco by the intervention agency Varieties During the yearof purchase During subsequent years Dark, air-cured ( 1 , 4, 5 , 6, 11 , 12, 27, 28 , 29) 1,5 % 0,7 % Fire-cured l ( 10) 1,5% 0,7 % Special tobaccos \ ( 16 , 30) 1,5 % 0,7 % Light, air-cured ll (2, 8 , 9 , 25, 32, 34) 1,0 % 0,6 % Flue-cured (3 , 7, 26 , 31 , 33) 1,0 % 0,8 % Sun-cured Il ( 13 , 14, 15) 1,0 % 0,6 % (17, 18 , 19 , 20 , 21 , 22, 23 , 24) 2,0 % 1,0 % ' ANNEX X The following headings are added to the Annex to Regulation (EEC) No 410/76 : Serial Number Varieties Maximum weight losses as a percentage of the net weight of leaf tobacco '27 Santafe 21 28 Fermented Burley 21 29 Havanna ESP 23 30 Round Scafati 22 31 Virginia ESP 16 32 Burley ESP 18 33 Virginia PORT 14 34 Burley PORT 17'